DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-17; and 21-24; are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding this invention a confinement system a gas turbine engine, relevant prior Czachor (US 2003/0156940) and Lussier (US 2011/0052383) teaches a softwall containment system for a gas turbine engine having a centerline axis, said containment system comprising: an inner annular wall circumscribing at least a portion of a bladed rotatable member of the gas turbine engine and extending from an axially forward end of said inner annular wall to an axially aft end of said inner annular wall; an outer annular wall circumscribing at least a portion of said inner annular wall and extending from an axially forward end of said outer annular wall to an axially aft end of said outer annular wall, said outer annular wall spaced radially outwardly from said inner annular wall by a predetermined distance, said outer annular wall extending axially between a first joint coupling said axially forward end of said inner annular wall to said axially forward end of said outer annular wall, the first joint being axially forward of the axially forward end of the inner annular wall, and a second joint coupling said axially aft end of said inner annular wall to said axially aft end of said outer annular wall, the second joint being axially aft of the axially aft end of the inner annular wall, wherein said inner annular wall and said outer annular wall are spaced apart between an entire axial length from said first joint to said second joint; and an anti-body portion has a thick anti-ballistic wrap, i.e. a double layer of anti-ballistic wrap, and the extension portions have a thin anti-ballistic wrap, i.e. a single layer of anti-ballistic wrap, which makes the first modulus of elasticity smaller than the second modulus of elasticity, as demonstrated by Bastida (Polymer Testing, 17 (1998), Elsevier), e.g. see Fig. 1, that shoes that the modulus of elasticity diminish with thickness.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the second modulus of elasticity is less than the first modulus of elasticity”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./	/GERALD L SUNG/                                                                                        Primary Examiner, Art Unit 3741                                                                                                                Examiner, Art Unit 3741